Citation Nr: 1612875	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-49 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of stage IV oropharynx squamous cell carcinoma vallecula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from December 1981 to December 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for residuals of stage IV oropharynx squamous cell carcinoma vallecular, effective January 1, 2008, evaluated as noncompensably disabling.  The Veteran appeals for a higher initial rating.  

The appellant was afforded a Travel Board hearing at the RO in March 2013 before the undersigned Veterans Law Judge sitting at Los Angeles, California.  The transcript is of record.

The case was remanded by Board decision in June 2013.  That document contains reference to several matters referred to the RO, on which action has not yet been taken.


FINDING OF FACT

Residuals of stage IV oropharynx squamous cell carcinoma vallecular have been reasonably manifested by incomplete moderate paralysis of the affected cranial nerve, since the grant of service connection.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no more, for residuals of stage IV oropharynx squamous cell carcinoma vallecular are met since January 2008. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.114, 4.124a, Diagnostic Codes 7344-8312-8412 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and § 5103A have been met in this instance.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met as to the claim under consideration.  The Board finds that the necessary development has been accomplished for the claim, including adequate VA examinations, and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  As such, the claim of entitlement to a higher initial rating for residuals of stage IV oropharynx squamous cell carcinoma vallecula is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.10 (2015).  

The service-connected residuals of stage IV oropharynx squamous cell carcinoma vallecula is evaluated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7344 for benign neoplasm which is to be evaluated under an appropriate diagnostic code, depending on the predominant disability or the specific residuals after treatment. Id. 

Governing regulation provides that when an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015).  As an unlisted condition, the Veteran's service connected residuals of stage IV oropharynx squamous cell carcinoma vallecula will be evaluated by analogy under 38 C.F.R. § 4.124a, Diagnostic Codes 8205-8412 (2015) pertaining to impairment of the cranial nerve.

Cranial nerve involvement provides for a 10 percent rating for moderate involvement, i.e., paralysis, neuritis, or neuralgia.  For a higher rating, there must be at least severe incomplete paralysis, neuritis, or neuralgia. Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied levels of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Cranial nerve neuritis characterized by the loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate incomplete paralysis. 38 C.F.R. § 4.123. 

Cranial nerve neuralgia is usually characterized by a dull and intermittent pain.  When it occurs in a typical distribution so as to identify the nerve involved, it is rated on the scale provided for the evaluation of injury of that nerve with a maximum evaluation equal to the rating for moderate incomplete paralysis of the nerve. 38 C.F.R. §4.124.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt is resolved in favor of the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  Staged ratings should be assigned based on the facts found. See Hart v. Mansfield, 21 Vet.App. 505 (2007).

Factual background

The Veteran was afforded a VA ear, nose and throat (ENT) examination in August 2009 where it was noted that he had had oropharyngeal squamous cell carcinoma four years before for which he had undergone surgery, chemotherapy and radiation.  Currently, the appellant complained of dysphagia and difficulty with speech.  He stated that when he tried to swallow, he occasionally felt that he might aspirate.  He related that his voice was not the same as it was before treatment.  On examination, the findings were primarily normal with no masses or lesions.  Sensation was intact.  It was noted that there was surgical removal of part of the soft palate.  Following examination, the examiner opined that dysphagia and hoarseness or voice changes were likely related to treatment for squamous cell cancer of the oropharynx.

The Veteran was afforded a dental examination for VA compensation purposes in October 2013.  It was noted that the claims folder was reviewed.  He stated that since surgery, he saw a dental specialist four times a year to have an oral prophylaxis.  His complaints included sensitive teeth, dry throat, dry mouth that made him cough often, slowness in chewing food, and muscle cramps around the neck two or three times a day.  He said that he used Biotene for dry mouth.  The appellant related that he had some difficulty swallowing, spasm-like cramping around the scars once or twice a day, and hyper nasal speech.  

On examination, the Veteran was observed to have scarring that was not painful or tender.  The impact of his symptoms was reported to cause slowing down in his communication.  It was noted that he was a teacher and could not make long speeches, and dry mouth made it difficult to pronounce correctly.  The examiner opined that such residuals were attributable to the oropharynx squamous cell carcinoma vallecula.

The appellant was afforded a cranial nerve examination in November 2013.  Following examination, the examiner stated that in terms of the cranial nerves, he did have slight tongue deviation to the right, but that without atrophy of the tongue, this might not be significant and did not definitely indicate a hypoglossal neuropathy.

Legal Analysis

The appellant reports symptoms associated with postoperative residuals of oropharynx cancer that include some difficulty swallowing or dysphagia, difficulty with speech, numbness and spasm in the area of surgical scars, sensitive teeth, dry throat and mouth, inability to masticate normally, and muscle cramping in the neck area.  The evidence reflects that except for slight deviation of the tongue to the right and evidence of removal of the soft palate, no definitive or objective neurological residuals are shown examination.  The Board observes, however, that following VA examinations in 2009 and 2013, the ENT and dental examiners determined that dysphagia, hoarseness, voice changes, and other residuals were likely related to treatment for squamous cell cancer of the oropharynx.  When afforded a cranial nerves examination in 2013, the examiner was unequivocal as to whether a slight deviation of the tongue represented a hypoglossal neuropathy.  Nonetheless, the Board finds that on balance, with consideration of the Veteran's testimony and VA examination findings, the symptoms associated with residuals of stage IV oropharynx squamous cell carcinoma vallecula may be found to be emblematic of incomplete paralysis consistent with symptoms of at least moderate impairment.  It is shown that such symptoms impact the Veteran's life to a significant extent.  The Board thus resolves the benefit of the doubt in his favor by finding that the service-connected stage IV oropharynx squamous cell carcinoma vallecula residuals warrant a 10 percent rating for moderate incomplete paralysis pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8312-8412 (2015).  The Board is of the opinion, however, that neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent for stage IV oropharynx squamous cell carcinoma vallecula when all of the complaints and findings are considered.  Accordingly, no more than a 10 percent rating is warranted.

Finally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected disability since January 2008.  The evidence shows that the relative manifestations and the effects of the disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary. See Thun v. Peake, 22 Vet.App. 111, 115 (2008). 


ORDER

An initial rating of 10 percent, but no higher, is granted for residuals of stage IV oropharynx squamous cell carcinoma vallecula subject to controlling regulations governing the payment of monetary awards.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


